Citation Nr: 0114781	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-23 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for muscle spasms, as 
being due to an undiagnosed illness.

3.  Entitlement to service connection for a sleep disorder as 
being due to an undiagnosed illness.

4.  Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1986 until 
November 1989 and from November 1990 until May 1991. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted an increased evaluation 
to 30 percent for psoriasis, effective October 30, 1996; 
denied reopening the claims for service connection for muscle 
spasms and pain in the lower back, and denied service 
connection for joint pain and a sleep disorder.  Jurisdiction 
of the claim was thereafter transferred to the Montgomery, 
Alabama, RO.

In February 1998, the veteran testified at a personal hearing 
before the undersigned Board Member; a transcript of which 
has been associated with the claims file.

In a September 1998 decision, the Board noted that the 
veteran had attributed the muscle spasms to the generalized 
joint pain and thus the issues before the Board were 
determined to be: (1) entitlement to an evaluation in excess 
of 30 percent for psoriasis; (2) whether new and material 
evidence serving to reopen a claim of service connection for 
a back condition has been submitted; (3) entitlement to 
service connection for generalized joint pain and muscle 
spasms; (4) entitlement to service connection for a sleep 
disorder.  The Board determined the veteran had submitted new 
and material evidence to reopen the claim for service 
connection for a back disorder.  It remanded that claim, and 
the remainder of the claims, for additional development and 
adjudicative actions.

The Board notes that while the claim was in remand status, 
the RO granted service connection for polyarthralgias and 
assigned a 10 percent evaluation, effective October 30, 1996.  
Thus, the Board finds that the veteran's claim for service 
connection for generalized joint pain has been granted.  The 
veteran has not filed a notice of disagreement following the 
grant of service connection for polyarthralgias, and thus 
that claim is no longer on appeal.  See Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of 
disagreement following denial of a particular claim for 
service connection cannot be construed as a notice of 
disagreement following the granting of service connection for 
that claim).

The case has been returned to the Board for further appellate 
review.

The Board notes that the veteran has complained of numbness 
in his hands and headaches, which he appears to be 
attributing to service.  As these claims have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for initial consideration 
and appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

The Board regrets that another remand is necessary.  
Specifically, the Board finds that the duty to assist has not 
been fulfilled, including the development the Board requested 
in remand portion in the September 1998 decision.  The 
details will be explained below issue by issue.

Initially, the Board notes that in a March 2000 rating 
decision, the RO denied service connection for depression and 
chronic prostatitis.  In May 2000, the veteran submitted a 
document entitled "Official Complaint," wherein he stated 
he disagreed with "the rating" and found that the rating 
was unfair and parts of it untrue.  He listed his complaints 
in this document, which included depression and prostatitis.  
The Board finds that the veteran's May 2000 statement 
constitutes a valid notice of disagreement to the March 2000 
rating decision.  See 38 C.F.R. § 20.201 (2000).  The RO has 
not issued a statement of the case as to these two issues, 
and thus these claims must be remanded for this action.  
Manlincon v. West, 12 Vet. App. 238 (1999).

As to the claim for service connection for a low back 
disorder, it is unclear whether the veteran has a current low 
back disorder.  A January 1999 x-ray of the lumbosacral spine 
was negative for fracture or dislocation.  In a June 1999 
examination report, the examiner entered a diagnosis of back 
pain and stated, "This did occur as a result of an accident 
while he was in the military and has caused significant 
distress to him."  He then stated, "However, I do not 
believe that this is a severe case of low back pain, nor do I 
find any evidence, on either physical examination or in the 
notes, of a disabling lower back condition, i.e., there is no 
evidence of any radiculopathy and no evidence of any 
objective findings."  In a separate June 1999 examination 
report, the examiner, an orthopedist, stated there were no 
objective orthopedic findings to substantiate the veteran's 
subjective complaints.  He then stated, "However, apparently 
he has been diagnosed [with] a chronic muscle strain for a 
number of years and this is certainly a reasonable diagnosis, 
which again, he does not have any objective findings to 
substantiate."

Due to the inconsistencies of the above examination reports, 
the Board finds that additional development is necessary.

As to the claim for service connection for muscle spasms, as 
being due to an undiagnosed illness, the Board finds that the 
development had not been completed prior to the case being 
returned to the Board.  In a June 1999 examination report, 
the examiner noted the veteran had vitamin B12 deficiency and 
that the veteran's muscle twitching could be due to such 
deficiency.  He recommended that the veteran undergo weekly 
intramuscular injections to rule out the possibility of a 
nutritional deficiency causing this problem.  In a July 1999 
examination report, the examiner noted the veteran was 
receiving vitamin B12 injections.  There was no finding 
related to whether the veteran's muscle spasms had lessened, 
subsided, or remained the same following the receipt of 
vitamin B12 injections.  The Board notes that in March and 
August 2000 supplemental statements of the case, the RO 
stated the injections had relieved the veteran of his muscle 
spasms.  The Board cannot find the evidence upon which the RO 
based that determination, including the veteran's statements.  
Regardless, in a claim for service connection for a 
disability due to undiagnosed illness, the possibilities of 
the disability being the result of a known clinical diagnosis 
should be ruled out.  Such has not been done in the veteran's 
claim for service connection for muscle spasms as being due 
to undiagnosed illness.  Thus, the Board finds that further 
development for this claim is necessary.

As to the claim for service connection for a sleep disorder, 
an examiner stated in a June 1999 psychiatric evaluation that 
the veteran had a sleep disorder secondary to major 
depression and panic disorder.  Additionally, in a June 1999 
joint and muscle examination, the examiner stated the 
veteran's sleep disorder was most likely due to his 
depression and overall anxiety.  Thus, the claim for sleep 
disorder is inextricably intertwined with the claim for 
service connection for a psychiatric disorder, to include 
depression, because the final outcome of that claim could 
materially affect the result of the claim for service 
connection for a sleep disorder.  See Moffit v. Brown, 10 
Vet. App. 214, 222 (1997).  

Finally, as to the claim for an increased evaluation for 
psoriasis, in the September 1998 remand, the Board requested 
the following:

Each examiner should be asked to indicate 
whether, and to what extent, the 
veteran's service-connected psoriasis may 
be deemed to be marked by exudation, 
itching, lesions, disfigurement, 
exfoliation, ulceration, crusting, 
repugnance, and/or systemic or nervous 
manifestations.

In the May 1999 dermatological examination, the examiner 
stated, "On the patient's elbows, proximal forearms, and 
scattered on anterior shins are hyperpigmented, mildly 
elevated ill[-]defined plaques."  He stated it was his 
opinion that the veteran had an eczematous dermatitis and not 
psoriasis.  In a July 1999 rheumatological examination 
report, the examiner stated the veteran had some mild scaly 
lesions on the bilateral elbow and leg.  No examiner made the 
findings that the Board specifically requested in the 
September 1998 remand.

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (the Court).  The Court 
has stated that compliance by the Board and the RO with 
remand directives is neither optional nor discretionary.  
Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268, 270-71 (1998).  The Board finds that its September 1998 
remand was not complied with as to the claim for entitlement 
to an evaluation in excess of 30 percent for psoriasis.

Additionally, in the June 1999 psychiatric evaluation report, 
the examiner entered the following diagnoses, in part:

Axis I:	1) major depression, moderate to 
severe and chronic 
		2) panic disorder without 
agoraphobia
To answer the questions presented by the 
Board: I think the sleep disorder is 
secondary to the above diagnoses.
? Psoriasis can aggravate this condition 
as happens with all the illnesses that 
are debilitating, chronic and involve 
pain chronically (arthralgias and back 
pains)

(Emphasis added.)

The Board does not know to what "this condition" refers.  
The Board finds that the examination report should be sent 
back to that examiner so that he can clarify his Axis I 
diagnosis.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
ask him to provide a list of the dates 
and locations of all VA or non-VA 
treatment for psoriasis, back disorder, 
muscle spasms, and sleep disorder.  The 
RO should take appropriate steps to 
obtain copies of all of the veteran's 
records of treatment or hospitalization 
from any VA facilities so identified, as 
well as any additional records of 
treatment from any other source 
identified by the veteran, which are not 
already in the claims file, and associate 
them with the record.  If the RO is 
unable to obtain any of the records 
identified by the veteran, it should 
follow the proper procedures under the 
Veterans Claims Assistance Act.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his current low 
back pain complaints.  The examiner must 
have an opportunity to review the 
veteran's claims file.  After reviewing 
the claims file and examining the 
veteran, the examiner should be requested 
to provide an opinion as to the following 
questions.

i.  Does the veteran have a current low 
back disorder?  If so, what is the 
diagnosis?

ii.  If the veteran does have a current 
low back disorder, is it as likely as not 
that he incurred such low back disorder 
in service?  

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include the 
evidence in the record upon which the 
examiner bases the opinion.  The claims 
folder must be made available to the 
examiner for review in conjunction with 
the examination.

3.  The RO should schedule the veteran 
for a VA dermatological examination to 
determine the severity of the veteran's 
service-connected psoriasis.  The 
examiner must have an opportunity to 
review the veteran's claims file.  After 
reviewing the claims file and examining 
the veteran, the examiner is asked to 
answer the following questions:

i.  Is psoriasis manifested by 
exudation or itching constant?  Please 
state yes or no as to each manifestation.

ii.  Is psoriasis manifested by 
extensive lesions?  Please state yes or 
no.

iii.  Does the psoriasis cause marked 
disfigurement?  Please state yes or no.  

iv.  Is psoriasis manifested by 
ulceration, extensive exfoliation, or 
crusting?  Please state yes or no as to 
each manifestation.

v.  Is psoriasis manifested by systemic 
manifestations,  nervous manifestations, 
or is it exceptionally repugnant?  Please 
state yes or no as to each manifestation.

The examiner should answer each question 
in detail in describing the psoriasis and 
its specific location(s) and should state 
upon what evidence he/she bases the 
opinion.  If a finding is normal, that 
fact must be affirmatively noted in the 
report.

4.  The RO is to schedule the veteran for 
a comprehensive general medical 
examination regarding his claim for 
service connection for muscle spasms.  
The examiner must be provided with the 
veteran's claims folder and must review 
the veteran's medical history.  The 
examiner should state in the examination 
report that the veteran's claims folder 
has been reviewed.  The examiner should 
report, based on the veteran's history, 
the following information as to the 
veteran's muscle spasms: (1) onset, (2) 
frequency, (3) duration, (4) severity, 
(5) what precipitates the muscle spasms 
and what relieves them.  The examiner 
should state whether there are 
indications of signs and/or symptoms of 
muscle spasm and whether the veteran's 
muscle spasms are due to a known clinical 
diagnosis.  If that is the case, an 
additional specialist examination for 
diagnostic purposes is not needed.

However, if the veteran's muscle spasms 
have not been determined to be part of a 
known clinical diagnosis, further 
specialist examination will be required 
to address this finding.  If this is the 
case, the specialist should be provided 
with the examination reports and test 
results.  The specialist should also be 
provided with the symptoms, abnormal 
physical findings, and abnormal 
laboratory test results that have not 
been attributed to a known clinical 
diagnosis.  The specialist should be 
asked to determine if the muscle spasms 
can be attributed in this veteran to a 
known clinical diagnosis.  If the muscle 
spasms cannot be attributed to a known 
clinical diagnosis, the examiner should 
state such.  

5.  The RO should refer the claims file 
back to the examiner who conducted the 
June 1999 psychiatric evaluation, Dr. 
ODM, for him to clarify his statement 
that psoriasis can aggravate "this 
condition."  Specifically, the examiner 
is asked to state what condition he 
thinks the psoriasis aggravates?  If the 
condition that is aggravated by the 
psoriasis is a sleep disorder, the RO 
should consider a claim for service 
connection for a sleep disorder as being 
aggravated by the service-connected 
psoriasis.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (Court held that when 
aggravation of a nonservice-connected 
condition is proximately due to or the 
result of a service-connected condition, 
such veteran shall be compensated for the 
degree of disability (but only that 
degree) over and above the degree of 
disability existing prior to the 
aggravation).

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.

7.  The RO should furnish the veteran a 
statement of the case as to the claims 
for entitlement to service connection for 
a psychiatric disorder, to include 
depression, and prostatitis.  The 
statement of the case should include all 
relevant law and regulations pertaining 
to the claims.  The veteran must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. 
§ 20.302(b) (2000).  Thereafter, if an 
appeal has been perfected as to either or 
both claims, it or they should be 
returned to the Board for appellate 
review.

8.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
Court.  The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary.  
Where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance.  Stegall, 11 
Vet. App. at 271.

9.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for a low back 
disorder; muscle spasms, to include being 
due to an undiagnosed illness; and a 
sleep disorder and entitlement to an 
evaluation in excess of 30 percent for 
psoriasis.  

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case.  The supplemental statement of the 
case must contain notice of all relevant actions taken on the 
veteran's VA claims for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


